Citation Nr: 1454744	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-25 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUES

Entitlement to a total disability rating due to individual unemployability (TDIU) by reason of service-connected disability, prior to March 15, 2012.

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to November 1982 and from October 1986 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and September 2009 rating decisions by the RO.

The Veteran testified from the RO in November 2013 by way of videoconference technology at a hearing with the undersigned Veterans' Law Judge.  A transcript of the hearing is associated with the Veteran's Virtual VA claims folder.  

The Board remanded the case for additional development of the record in January 2014.  

The issue of entitlement to a total rating due to individual unemployability (TDIU) by reason of service-connected disability prior to March 15, 2012 is being remanded to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran is not shown to have a right ear hearing loss disability for VA compensation purposes.



CONCLUSION OF LAW

The claim for a right ear hearing loss disability must be denied by operation of law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice in a letter sent to the Veteran in June 2009.  

This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  

Specifically, the claims file contains the Veteran's service treatment records, his VA medical records, the VA examination reports, his lay statements, and the transcript of his testimony at the recent hearing, as well as an informal hearing presentation from the Veteran's representative.

In January 2014, the Board reopened the claim for service connection for right ear hearing loss and remanded this claim in order for the AOJ to obtain a VA examination addressing the etiology of the Veteran's right ear hearing loss.  In May 2014, the Veteran was afforded a VA examination.  

The report of this examination reflects that the examiner conducted an appropriate examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).  

The AOJ then re-adjudicated the issue of entitlement to service connection for right ear hearing loss disability in a Supplemental Statement of the Case dated June 2014.  Thus, there has been substantial compliance with the Board's January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2014).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

Certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 


Right ear hearing loss

The Veteran reports having experienced in-service exposure to hazardous noise levels during his extensive period of active service.   

The Veteran originally filed for service connection for bilateral hearing loss in November 1992.  He was afforded a VA examination to determine the nature and extent of his claimed bilateral hearing loss in January 1993.  

The January 1993 examination yielded the following results for the right ear: 





HERTZ



500
1000
2000
3000
4000
RIGHT
-10
0
0
5
-5

Speech discrimination scores were 100 percent in the right ear.  

The Board notes that VA audiometric testing in November 2008 yielded the following results for the right ear: 





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
45
60

Speech discrimination score was 95 percent in the right ear.  The Board notes that these audiometric tests showed a hearing loss disability in the right ear for VA purposes under 38 C.F.R. § 3.385.

The Board notes that VA audiometric testing in March 2009 yielded the following results for the right ear: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
35

Speech discrimination score was 96 percent in the right ear.  The Board notes that these audiometric tests did not show hearing loss in the right ear for VA purposes under 38 C.F.R. § 3.385.  

Additionally, the Board notes that, in December 2009, the Veteran underwent removal of bilateral cerumen impactation at a VA Medical center. 

The Veteran was afforded an additional VA examination to determine the nature and extent of his claimed hearing loss in December 2012.  The examination yielded the following results for the right ear: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
35

Speech discrimination score was 100 percent in the right ear.

The Veteran was most recently afforded a VA examination to determine the nature and extent of his claimed right hearing loss in May 2014.  

The examination yielded the following results for the right ear: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
30

Speech discrimination score was 100 percent in the right ear.

As discussed, 38 C.F.R. § 3.385 requires that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent. 

The preponderance of the evidence of record does not show an auditory threshold of 40 dB or greater, three or more auditory thresholds of 26 dB or greater, or a CNC speech recognition score of less than 94 percent for the Veteran's right ear. 

To the extent that the Veteran asserts having impaired hearing, the audiometry results of record show that the Veteran does not likely meet the criteria for a hearing loss disability for VA compensation purposes.  

The findings of the VA audiometric testing in November 2008 are shown to be elevated, but the treatment in December 2009 for impacted cerumen apparently alleviated the Veteran's problem as the December 2012 and May 2014 VA examinations showed no right ear hearing loss disability for VA compensation purposes.  

The Veteran has been accorded ample opportunity to present evidence in support of his claim, and he has failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  

In the absence of a current disability, the claim of service connection must be denied by law. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist). 


ORDER

The claim for service connection for a right ear hearing loss disability is denied. 


REMAND

The Board finds that compliance with the January 2014 Board remand instructing the AMC to readjudicate the claims on appeal and furnish an SSOC for any benefit denied has not been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008.  The April 2008 rating decision noted that VA had received a new claim for benefits on November 26, 2007.  

The Veteran filed a Notice of Disagreement with this decision in May 2008.  A May 2010 Statement of the Case noted under the section "Adjudicative Actions" that a claim was received November 26, 2007.  The Veteran ultimately perfected his appeal with a June 2010 VA Form-9, Substantive Appeal.  

The Appeals Management Center (AMC) granted TDIU rating by a decision in June 2014 and assigned an effective date of March 15, 2012.  

However, the AMC did not issue a Supplemental Statement of the Case pertaining to the period of time from the date of claim.  

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran and his representative with a Supplemental Statement of the Case to address the issue of entitlement to TDIU rating for the period of the appeal prior to March 15, 2012.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


